' Case 2:20-cr-00106-KSH Document 13 Filed 09/29/20 Page 1 of 2 PagelD: 34

{

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Crim. No. 20-CR-106 (KSH)

Vv.
SCHEDULING ORDER

 

LUIS EDUARDO VELAZQUEZ-
CORDERO

 

This matter having come before the Court for arraignment; and the United
States being represented by Craig Carpenito, United States Attorney for the
District of New Jersey (Jonathan M. Peck, Assistant U.S. Attorney, appearing);
and the Defendant being represented by Humberto R. Dominguez; and the
parties having met and conferred prior to arraignment and having determined
that this matter may be treated as a criminal case that requires extensive
discovery within the meaning of paragraph 4 of this Court’s Standing Order for
Criminal Trial Scheduling and Discovery; and the parties having agreed on a
schedule for the initial exchange of discovery; and the Court having accepted
such schedule, and for good cause shown,

It is on this 29% day of 2020, ORDERED that:

1, The Government shall provide any oral, written or recorded
statement of the Defendant or, in the case of an organizational defendant, of
any person who is legally able to bind the Defendant because of that person’s
position as a director, officer, employee or agent of the Defendant on or before

December 1, 2020.
i
|
|

| meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or before

Case 2:20-cr-00106-KSH Document 13 Filed 09/29/20 Page 2 of 2 PagelD: 35

2. The Government shall provide exculpatory evidence, within the

| December 1, 2020. Exculpatory evidence that becomes known to the
| Government after that date shall be disclosed reasonably promptly after
becoming known to the Government.

3. The parties should make a good faith attempt to establish a
Teasonable schedule for the remainder of discovery required by Federal Rule of
Criminal Procedure 16(a)(1), and to set forth that schedule in this paragraph. ]
4, The defendant shall provide any and all notices required by Federal
Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before December 1,
2020.

5. The parties should make a good faith attempt to establish a
reasonable schedule for the remainder of discovery required by Federal Rule of
Criminal Procedure 16(b)(1), and to set forth that schedule in this paragraph.]

Drift A The conference shall be held on ize fo be Stk » at

a)

a.myyp.m., in ou at to assess the progress of discovery; to determine a

 

schedule for the production of additional discovery if necessary; to consider any
discovery disputes if necessary; to set or consider setting a schedule for the next
status conference in this matter; and to set or consider setting a schedule for

pretrial motions if a date for the completion of discovery can be determined.

saltonnaeel

HON. KATHARINE S. HAYDEN
United States District Judge

 
